Blandford, Justice.
Connolly was brought before the recorder of the city of Atlanta, charged with the violation of an ordinance of the city, in that it was alleged he had kept on hand certain spirituous and malt liquors for illegal sale. The recorder held him guilty, and a petition for certiorari was presented by Connolly, in which he says that he ought not to have been convicted by the recorder.
The evidence in this case as presented by the petition, which we are to take as true, wholly fails to show any corpus delicti. The witnesses who were introduced before the recorder against Connolly, as alleged in the petition, testified that they did not know whether there were any spirituous or malt liquors at Connolly’s bar-room, or whether they drank any spirituous or malt liquor there or not. True, they drank a kind of beer called “ New Era Beer ”; what kind of beer that is I do not know, but suppose it is a kind of “ prohibition beer ” which they have had since prohibition came in; but they testify that it would not intoxicate, that they could drink any quantity and it would not make them drunk; and there was no evidence that anybody did drink any spirituous or malt liquor there, according to this petition. We think that if the facts alleged in the petition be true, the recorder ought not to have convicted this party; that he did wrong to convict him and sentence him to pay a fine and work in the rock-gang.
*666The judge of the superior court refused to award the writ of certiorari upon this statement of facts as contained in the petition. Wé think he committed error; that he ought to have granted the writ of certiorari, so that the recorder could have made his return to him of all the facts, and he could then have determined whether the party was properly convicted or not.
Judgment reversed.